                Case 3:20-cr-00266-JST Document 42 Filed 04/13/21 Page 1 of 3



 1 STEPHANIE M. HINDS (CABN 154284)]
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KYLE F. WALDINGER (CABN 298752)
   NICHOLAS J. WALSH (CABN 314290)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             Fax: (415) 436-7234
 8           Email: Kyle.Waldinger@usdoj.gov
                    Nicholas.Walsh@usdoj.gov
 9
     Attorneys for the United States of America
10

11

12                                    UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14                                            OAKLAND DIVISION

15   UNITED STATES OF AMERICA,                        )   NO. CR 20-0266 JST
                                                      )
16           Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER
                                                      )   GOVERNING DISCLOSURE OF DOCUMENTS
17      v.                                            )   PURSUANT TO RULE 502 OF THE FEDERAL
                                                      )   RULES OF EVIDENCE
18   MICHAEL BRENT ROTHENBERG,                        )
          a/k/a MIKE ROTHENBERG,                      )
19                                                    )
             Defendant.                               )
20                                                    )

21           The United States, by its attorneys AUSA Kyle F. Waldinger and AUSA Nicholas J. Walsh, and
22 third party Rothenberg Ventures Management Company (“RVMC”), by its attorney Jahan P. Raissi,

23 hereby stipulate and agree as follows:

24           Whereas, the United States obtained in the course of its investigation in this case a computer
25 hard drive from the Securities and Exchange Commission (“SEC”). The United States understands that:

26 (a) the hard drive contained copies of materials downloaded from RVMC’s computer systems in 2016

27 prior to the initiation of the United States’ criminal investigation and prior to the SEC’s parallel

28 investigation (hereafter “RVMC Materials”); (b) the RVMC Materials were provided to the SEC by a

     STIP. AND [PROPOSED] ORDER
     CR 20-0266 JST
                 Case 3:20-cr-00266-JST Document 42 Filed 04/13/21 Page 2 of 3



 1 party other than RVMC; (c) the SEC did not review the RVMC Materials; and, (d) correspondence and

 2 other materials protected by RVMC’s attorney-client privilege with its counsel may be included among

 3 the RVMC Materials. Without reviewing the contents of the RVMC Materials, counsel for the United

 4 States has determined that there are more than 130,000 document pages among the RVMC Materials;

 5 and

 6          Whereas the United States has informed RVMC through its counsel that it wishes both to

 7 produce a copy of the RVMC Materials to counsel for the defendant Rothenberg in furtherance of its

 8 Rule 16, Jencks Act, Brady, and other discovery obligations and to review the RVMC Materials itself

 9 for evidence of the crimes charged; and
10          Whereas the United States and RVMC wish to preserve all of RVMC’s attorney-client privilege

11 and work-product claims with respect to the RVMC Materials without resort to a lengthy and

12 complicated filter process.

13          Accordingly, the United States and RVMC agree that:

14          1.      RVMC’s agreement that (a) the RVMC Materials may be disclosed to the defendant

15 Rothenberg by the United States and (b) the RVMC Materials may be disclosed to the United States’

16 prosecution team in this case, does not constitute a waiver on the part of RVMC of any attorney-client

17 privilege or any work-product protection over the RVMC Materials, the communications contained

18 therein, or their subject matter in this or any other proceeding.

19          2.      this stipulation and agreement is to be interpreted to provide the greatest protection

20 allowed under Federal Rule of Evidence (“FRE”) 502, or otherwise permitted by law.

21          3.      the Court may order that RVMC’s attorney-client privilege and work-product protection

22 are not waived and will not be waived in this case, or in any other federal or state proceeding, by the

23 contemplated disclosures of the RVMC Materials, which disclosures are being made in connection with

24 this criminal case pending before the Court, pursuant to FRE 502(d).

25          4.      this stipulation and agreement will be incorporated by the Order that the United States

26 and RVMC have proposed and that, therefore, the stipulation, agreement, and Order constitute a binding

27 / / /

28 / / /

     STIP. AND [PROPOSED] ORDER                       2
     CR 20-0266 JST
              Case 3:20-cr-00266-JST Document 42 Filed 04/13/21 Page 3 of 3




 1   agreement pursuant to FRE 502(d) and (e).

 2           SO STIPULATED.                        STEPHANIE M. HINDS
                                                   Acting United State Attorney
 3

 4   DATED: Apri1lZ5-2021
                                                             F. W DING R
 5                                                 N        OLAS J. WALSH
                                                   A       tant United States Attorneys
 6

 7

 8 DATED: April 12, 2021
                                                   JAHA       RATS SI
 9                                                 Attorney for Rothenberg Ventures Management Company
10

11
     DATED: April 12 , 2021
12
                                                   Manager
13                                                 Rothenberg Ventures Management Company
14

15                                            [PROPOSED] ORDER

16          For the reasons stated in the stipulation of the United States and Rothenberg Ventures

17 Management Company ("RVMC"):

18          The Court hereby ORDERS that RVMC's attorney-client privilege and work-product

19   protections are not waived and will not be waived in this case, or in any other federal or state

20   proceeding, by the disclosures of the RVMC Materials to the defendant Rothenberg or to the United

21   States' prosecution team, which disclosures are being made in connection with this criminal case

22   pending before the Court, pursuant to FRE 502(d) and (e).

23          The Court further ORDERS that the United States' and RVMC's stipulation and agreement is

24   incorporated by this Order and that, therefore, the stipulation, agreement, and this Order constitute a

25   binding agreement pursuant to FRE 502(d) and (e).

26          SO ORDERED:

27
     DATED:      April     , 2021
28                                                          HON. JON S. TIGAR
                                                            United States District Judge
     STIP. AND [PROPOSED] ORDER                        3
     CR 20-0266 JST
